Exhibit 10.54.3

AMENDMENT NUMBER THREE

to the

SECOND AMENDED AND RESTATED MASTER REPURCHASE AGREEMENT

dated as of April 14, 2006

among

WACHOVIA INVESTMENT HOLDINGS, LLC,

WACHOVIA BANK, NATIONAL ASSOCIATION,

NOVASTAR MORTGAGE INC.,

NOVASTAR CERTIFICATES FINANCING, LLC,

NOVASTAR CERTIFICATES FINANCING CORPORATION,

NOVASTAR ASSETS CORP.

NOVASTAR FINANCIAL, INC.

and

NFI HOLDING CORPORATION

AMENDMENT NUMBER THREE (“Amendment Number Three”), dated as of April 20, 2007
(the “Effective Date”), by and among Wachovia Investment Holdings, LLC (“WIH”),
as buyer and Wachovia Bank, National Association (“WBNA”), as buyer (WBNA and
WIH each a “Buyer” and collectively “Buyers”, NovaStar Mortgage, Inc. (“NMI”),
as seller, NovaStar Certificates Financing LLC (“NCFLLC”), as a seller, NovaStar
Certificates Financing Corporation (“NCFC”), as a seller and NovaStar Assets
Corp. (“NAC”), as seller ( NMI, NCFLLC, NCFC and NAC, each a Seller and
collectively, jointly and severally, the “Sellers”), Novastar Financial, Inc.
(“NFI”) and NFI Holding Corporation (“NFI Holding” and together with NFI, each a
“Guarantor”, and collectively, jointly and severally, the “Guarantors”) to the
Second Amended and Restated Master Repurchase Agreement, dated as of April 14,
2006, as amended, by and among the Buyer, Seller and Guarantors, as amended (the
“Master Repurchase Agreement”).

RECITALS

WHEREAS, the Buyers, the Sellers and the Guarantors have agreed to amend the
Master Repurchase Agreement, pursuant to the terms and conditions set forth
herein.

NOW THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, and of the mutual covenants herein contained,
the parties hereto hereby agree as follows:

SECTION 1. Defined Terms. Any terms capitalized but not otherwise defined herein
shall have the respective meanings set forth in the Master Repurchase Agreement.

SECTION 2. Amendments. Effective as of the Effective Date, Section 27 shall be
deleted in its entirety and replaced with the following:

“This Agreement shall remain in effect until the earlier of (i) April 27, 2007,
or (ii) at Buyer’s option upon the occurrence of an Event of Default (such date,
the “Termination Date”). However, no such termination shall affect the related
Seller’s



--------------------------------------------------------------------------------

outstanding obligations to Buyer at the time of such termination. The related
Seller’s obligations to indemnify Buyer pursuant to this Agreement shall survive
the termination hereof.”

SECTION 3. Conditions Precedent. This Amendment Number Three shall become
effective on the date on which the Buyers shall have received the following:

(a) this Amendment Number Three, executed and delivered by duly authorized
officers of each of the Seller, the Guarantors and the Buyer; and

(b) such other documents as the Buyers or counsel to the Buyers may reasonably
request.

SECTION 4. Representations. In order to induce the Buyers to execute and deliver
this Amendment Number Three, the Sellers and the Guarantors hereby represent and
warrant to the Buyer that (i) no Default or Event of Default has occurred prior
to the date hereof and is continuing on the date hereof and (ii) as of the date
hereof, after giving effect to this Amendment Number Three, the Sellers and each
Guarantor are in full compliance with all of the representations and warranties,
covenants and any other terms and conditions of the Program Documents.

SECTION 5. Governing Law. THIS AMENDMENT NUMBER THREE SHALL BE CONSTRUED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK AND THE OBLIGATIONS, RIGHTS,
AND REMEDIES OF THE PARTIES HEREUNDER SHALL BE DETERMINED IN ACCORDANCE WITH
SUCH LAWS WITHOUT REGARD TO CONFLICT OF LAWS DOCTRINE APPLIED IN SUCH STATE
(OTHER THAN SECTION 5-1401 OF THE NEW YORK GENERAL OBLIGATIONS LAW WHICH SHALL
GOVERN).

SECTION 6. Counterparts. This Amendment Number Three may be executed by each of
the parties hereto on any number of separate counterparts, each of which shall
be an original and all of which taken together shall constitute one and the same
instrument.

SECTION 7. Costs. Sellers and Guarantors shall promptly reimburse the Buyers for
all out-of-pocket costs and expenses of the Buyers in connection with the
preparation, execution and delivery of this Amendment (including, without
limitation, the fees and expenses of counsel for the Buyers).

SECTION 8. Limited Effect. Except as amended hereby, the Master Repurchase
Agreement shall continue in full force and effect in accordance with its
respective terms. Reference to this Amendment Number Three need not be made in
the Master Repurchase Agreement or any other instrument or document executed in
connection therewith, or in any certificate, letter or communication issued or
made pursuant thereto, any reference in any of such items to the Master
Repurchase Agreement, being sufficient to refer to the Master Repurchase
Agreement, as amended hereby.

[SIGNATURE PAGE FOLLOWS]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the Sellers, the Guarantors and the Buyers have
caused this Amendment Number Three to be executed and delivered by their duly
authorized officers as of the day and year first above written.

 

NOVASTAR MORTGAGE INC., as a Seller By:  

/s/ Todd Phillips

Name:   Todd Phillips Title:   Vice President NOVASTAR CERTIFICATES FINANCING,
LLC, as a Seller By:  

/s/ Todd Phillips

Name:   Todd Phillips Title:   Vice President NOVASTAR CERTIFICATES FINANCING
CORPORATION, as a Seller By:  

/s/ Todd Phillips

Name:   Todd Phillips Title:   Vice President NOVASTAR ASSETS CORP., as a Seller
By:  

/s/ Todd Phillips

Name:   Todd Phillips Title:   Vice President WACHOVIA BANK, NATIONAL
ASSOCIATION, as a Buyer By:  

/s/ Andrew W. Riebe

Name:   Andrew W. Riebe Title:   Director



--------------------------------------------------------------------------------

WACHOVIA INVESTMENT HOLDINGS, LLC,

as a Buyer

By:  

/s/ Andrew W. Riebe

Name:   Andrew W. Riebe Title:   Director

Acknowledged and Agreed:

 

NOVASTAR FINANCIAL, INC., as a Guarantor By:  

/s/ Todd Phillips

Name:   Todd Phillips Title:   Vice President NFI HOLDING CORPORATION, as a
Guarantor By:  

/s/ Todd Phillips

Name:   Todd Phillips Title:   Vice President